Citation Nr: 0811928	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  02-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.  He died in March 2000.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal for a June 2001 decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied the appellant's claims 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to dependent's educational 
assistance under 38 U.S.C. Chapter 35.

This case was remanded in October 2003 for further 
development.


FINDINGS OF FACT

1.  The veteran died in March 2000; his death certificate 
lists the immediate cause of death as due to or as a 
consequence of "CPR" (sic). A private emergency room 
record, dated the day of the veteran's death, includes a 
final impression of acute cardiopulmonary arrest.  
 
2.  During his lifetime service connection was established 
for tuberculosis, completely arrested, evaluated as 
noncompensable.
 
3.  A service-connected disability did not contribute 
substantially or materially to the veteran's death or aid or 
lend assistance to the production of death.
 

CONCLUSIONS OF LAW
 
1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2007).
 
2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501, 
3510 (West 2002 and Supp. 2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits.  The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A.
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 and 
February 2005 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish an 
effective date for the benefit sought on appeal.  The claim 
was readjudicated in a March 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for 
benefits sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate effective 
date to be assigned are moot.
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), full 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was not 
prejudicial.  The appellant has since been given full 
pertinent notice, and she has been afforded a meaningful 
opportunity to participate in the adjudication of her claims, 
to include the opportunity to present pertinent evidence and 
testimony.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence that 
any VA error in notifying the appellant that reasonably 
affects the fairness of this adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as private and medical 
records, and there is no pertinent available evidence which 
is not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of her claims.


Laws and Regulations
 
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 
 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).
 
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
 It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).
 
Service connection may be granted for a disorder incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted for coronary artery disease if the disorder is 
compensably disabling within one year of the appellant's 
separation from active duty.
 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.   Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.



Factual Background
 
The appellant contends, in essence, that residuals of the 
veteran's service-connected tuberculosis caused irreversible 
lung damage and were ultimately responsible for his death.  
See VA Form 21-4138, received in July 2004.  
 
The veteran served during World War II.  Service medical 
records show no treatment for either tuberculosis or any 
pulmonary-related disorder.  Service medical records do not 
reveal any complaints, findings or diagnoses pertaining to 
coronary artery disease.
 
Postservice private medical records include diagnoses of 
pulmonary tuberculosis in 1948.  
 
Service connection was granted in September 1950.  A 100 
percent disability rating was assigned.  At the time of the 
veteran's death the disorder was rated as noncompensable.  
 
An April 1976 VA hospital summary notes that the veteran had 
pulmonary tuberculosis in the late 1940's.  He was treated at 
that time with Pneumoperitoneum with good response.  He was 
reported to have had no problems since that time.  Pulmonary 
tuberculosis, inactive many years, was diagnosed.  
 
The report of a May 1997 VA pulmonary tuberculosis and 
tuberculosis diseases examination includes the following 
diagnoses:  severe multi-vessel coronary artery disease; 
chronic dyspnea on exertion, normal pulmonary function 
findings; a history of moderately advanced pulmonary 
tuberculosis which had been quiescent since initial therapy 
in 1948, hypertension, and reduced diffusing capacity for 
carbon monoxide.
 

In October 2000, the RO received the appellant's application 
for dependency and indemnity compensation.  See VA Form 21-
534.  In response to the appellant's application for 
benefits, the RO in October 2000 notified her that 
entitlement to VA death benefits required a demonstration 
that a disability of service origin resulted directly in the 
veteran's death.  It indicated that the appellant should 
submit all available medical records pertaining to the 
veteran's treatment for conditions related to the cause of 
the veteran's death.
 
In support of the appellant's claim a final hospital summery 
was submitted in May 2001.  The summary indicates that the 
veteran was admitted into the emergency room of the Memorial 
Hospital of Martinsville and Henry County ( Memorial Hospital 
) in March  2002.  The veteran was admitted experiencing 
cardiopulmonary arrest.  Life saving treatment, to include 
cardiopulmonary resuscitation, was unsuccessful and the 
veteran was pronounced dead.  The final impression was acute 
cardiopulmonary arrest.  
 
The March 2000 death certificate lists the immediate cause of 
death as due to or as a consequence of "CPR" (sic).  
 
The claimant also submitted a June 2003 letter from Dr. 
Bhatt.  Dr. Bhatt noted that the veteran had been treated for 
cardiovascular problems, to include atherosclerotic coronary 
artery disease and ischemic cardiomyopathy, systemic 
hypertension, peripheral vascular disease, and sick sinus 
syndrome status post permanent pacemaker implantation.  The 
physician added that the veteran's co-morbid problems of 
pulmonary insufficiency "could possibly be the result of" a 
past history of tuberculosis and nicotine usage, which 
"probably" contributed to the veteran's disease.  
 
In June 2003, the appellant provided testimony before the 
undersigned in Washington , D.C.   She testified that a 
private physician, Dr. Hammon, had informed her that the 
veteran's tuberculosis so weakened his lungs that he was 
never fully able to recover from heart surgery in the early 
1990's.  See page seven of hearing transcript.  The Board 
notes that the appellant was invited as part of letters of 
June 2004 and February 2005, to obtain a written opinion from 
Dr. Hammon.  She was also requested to seek such an opinion 
from Dr. Bhatt.  Neither physician is shown to have supplied 
VA with a medical opinion concerning the cause of the 
veteran's death.  
 
The Board's remand of October 2003 ordered that medical 
opinions be sought from a VA cardiologist and pulmonologist.  
In January and March 2006, respectively, a VA cardiologist 
and a VA staff physician provided medical opinions regarding 
the veteran's cause of death.  The examiners reviewed the 
evidence of record.  The examiners were informed that service 
connection for pulmonary tuberculosis had been established 
for the veteran in 1948, and that he had a 0 percent rating 
at the time of his death in 2000.  Four questions were posed 
to these physicians.  They were:
 
Whether it is at least as likely as not that the 
veteran's inactive tuberculosis caused or contributed 
substantially or materially to his death?
 
The cardiologist and the physician answered the question, 
respectively, with "Unlikely" and "No."  
 
Whether his inactive tuberculosis caused or made worse 
his heart disease such as it led to the veteran's death?
 
The cardiologist and the physician answered the question, 
respectively, with "Very Unlikely" and "No."  
 

Whether the lung problems caused by the service-
connected tuberculosis still limited his ability to 
recover from heart surgery and/or heart disease that it 
hastened his death?
 
The cardiologist and the physician answered the question, 
respectively, with "Very Unlikely" and "No."  
 
Whether the lung problems caused by his service-
connected tuberculosis so limited his physician's 
ability to treat his heart disease that it hastened his 
death?
 
The cardiologist and the physician answered the question, 
respectively, with "Very Unlikely" and "No."  
 
Analysis
 
Service Connection for the Cause of the Veteran's Death
 
On review of the evidence addressing the relationship between 
the veteran's service-connected disability and his death, the 
Board finds that it must assign greater evidentiary weight to 
the January and March 2006 VA opinions than those provided by 
the veteran's healthcare provider Dr. Bhatt.  
 
In this respect, while pulmonary tuberculosis was first 
demonstrated within three years of the veteran's service 
separation, it was completely arrested many years before the 
veteran's death.  The Board also observes that while the 
veteran did suffer from cardiac-based disorders following his 
separation from service they were first diagnosed in the 
1990's -- some 50 years following the veteran's service 
separation, and service connection was not in effect for any 
heart-related disorder.  
 

As noted, an opinion is of record supplied by Dr. Bhatt.  Dr. 
Bhatt noted that the veteran had been treated for several 
cardiovascular problems.  The physician added that the 
veteran's co-morbid problems of pulmonary insufficiency 
"could possibly be the result of" a past history of 
tuberculosis and nicotine usage, which "probably" 
contributed to the veteran's disease.  Unfortunately, Dr. 
Bhatt offered no medical basis or rationale for the supplied 
opinions.  The Board again here notes that at the time of the 
veteran's death a cardiac-related disorder had not been 
service connected.  Further, there is no evidence that Dr. 
Bhatt based the opinion on all of the evidence of record.  
Finally, this opinion is shown to be speculative in nature 
and it did not cite to the medical authority that supported 
the opinions.  In Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the United States Court of Appeals for Veterans 
Claims held that medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related to service, is too speculative to establish 
such relationship.
 
In contrast to the opinions offered by Dr. Bhatt, the VA 
opinions rendered in January and March 2006 were provided 
after a review of the voluminous claims files.  While Dr. 
Bhatt opined that the veteran's co-morbid problems of 
pulmonary insufficiency "could possibly be the result of" a 
past history of tuberculosis and nicotine usage, which 
"probably" contributed to the veteran's disease, the 
opinion is, as noted above, speculative at best.  
 
There is no doubt of the sincerity of the appellant's 
beliefs; however, the preponderance of the most probative 
medical evidence is against the contention that the veteran's 
death was in any way related to service.  As the appellant is 
not trained in the field of medicine, she is not competent to 
offer an opinion regarding any medical causation leading to 
the veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).
 

The evidence preponderates against the claim, and shows that 
the veteran's fatal acute cardiopulmonary arrest was not 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
Entitlement to DEA benefits
 
Chapter 35 of Title 38, United States Code extends VA 
educational program benefits to surviving spouses of veterans 
who died of service-connected disabilities and to the 
surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1).
 
As service connection for the cause of the veteran's death is 
not warranted, and as the veteran, when he died, did not have 
a service-connected total disability that was permanent in 
nature, the criteria for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.
 

ORDER
 
Entitlement to service connection for the cause of the 
veteran's death is denied.
 
Entitlement to Dependency Educational Assistance under 
Chapter 35 of Title 38, United States Code is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


